                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       TIMOTHY K. NORR,                         :
                Plaintiff,                      :
                                                :
           v.                                   :      Civ. No. 17-2701
                                                :
       NANCY A. BERRYHILL,                      :
                 Defendant.                     :

                                         JUDGMENT
       AND NOW, this 26th day of June, 2019, after careful and independent review of the initial

Complaint (Doc. No. 3), the Government’s Answer (Doc. No. 8), the administrative record (Doc.

No. 9), Plaintiff’s Brief and Statement of Issues in Support of Request for Review (Doc. No. 14),

the Government’s Response (Doc. No. 15), Judge Sitarski’s Report and Recommendation (Doc.

No. 20), Plaintiff’s Objections (Doc. No. 23), and the Government’s Response (Doc. No. 26), it is

hereby ORDERED that:

   1. Plaintiff’s Objections (Doc. No. 23) are OVERRULED;

   2. The Report and Recommendation (Doc. No. 20) is APPROVED and ADOPTED;

   3. Plaintiff’s Request for Review (Doc. No. 14) is DENIED; and

   4. The CLERK OF COURT shall CLOSE this case.



                                                             AND IT IS SO ORDERED.

                                                               /s/ Paul S. Diamond
                                                             ______________________
                                                             Paul S. Diamond, J.
